The bail can be made liable in no other manner than as they have stipulated by their bond. In this case it is conditioned to be void if the principal appears to answer to an action of debt, which *Page 158 
the plaintiff hath instituted against him; but a different action from this is afterwards prosecuted; consequently, the condition of the bond is not broken. The bail can say with truth, non haec in foedera venimus.
Whereupon the plaintiff's motion for the scire facias was quashed.
Cited: Smith v. Shaw, 30 N.C. 235; Bradhurst v. Pearson, 32 N.C. 56.